DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1–16, in the reply filed on 4/4/2022 is acknowledged.  The traversal is on the ground(s) that examination of both sets of claims will find references relevant to both sets of claims.  Thus, Applicant contends that no undue burden exists in searching both inventions.  This is not found persuasive because the article claims and method claims have different classifications, thereby requiring additional searching which constitutes an undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/4/2022.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4–6, 8–10, and 12–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf-Monheim (US 2019/0113095 A1).
Wolf-Monheim discloses a fiber-reinforced plastic (i.e., thermoplastic) leaf spring formed from at least first and second layers of composite materials comprising fibers wrapped around bushing elements.  Wolf-Monheim abstract.  The leaf spring comprising a main body and first and second composite bushing elements aligned in parallel.  Id. Figs. 1–3, ¶¶ 18–32.  The first fiber layer is wrapped around both bushing elements in the clockwise direction, the second layer is wrapped around both bushing elements in the counter-clockwise direction in an interleaving manner.  Id. ¶ 24.  The first and composite plies, respectively, form an angular neck at a distance from each of the bushing elements.  See id. Figs. 2 and 3.  The main body 2 of the leaf spring is in the form of a rounded neck at a distance from the bushing element.  Id. ¶ 38, Fig. 1.  Depending on the desired thickness of the leaf spring, as many layers as desired can be wrapped.  Id. ¶ 45.


    PNG
    media_image1.png
    463
    778
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf-Monheim as applied to claims 1, 9, and 12 above, and further in view of Mordasini (US 2016/0271465 A1).  Wolf-Monheim fails to teach that the fibers of the composite material are unidirectional and an additional composite wrapping being oriented transversely relative to the clockwise and counter-clockwise wrapping directions.
Mordasini teaches a fiber-reinforced resin matrix composite material comprising an elongate shaft, such that the shaft is multilaminar and includes at least two fibrous layers, each wrapped helically along the long the longitudinal direction of the shaft.  Mordasini abstract.  The fibers used to reinforce the resin matrix composite material may be unidirectional.  Id. ¶ 64.  The resin used to make the matrix composite may be either thermosetting or thermoplastic.  Id. ¶ 84.  An exemplary embodiment comprises three unidirectional plies, wherein the fibers of the first ply are oriented in the 0o direction, the fibers of the second ply are oriented in the 45o direction, and the fibers of the third ply are oriented in the 90o direction relative to longitudinal direction of the shaft.  Id. ¶ 93, Fig. 6a.  The directions of fiber alignment used in wrapping the fibrous layers in the composite material are based upon desired performance of the composite.  Id. 

    PNG
    media_image2.png
    216
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have looked to Mordasini for guidance as to suitable fiber types, such as unidirectional fibers, in making fiber-reinforced composites.  Additionally, it would have been obvious to have looked to Mordasini to teach the use of a third wrapping direction, transverse to the clockwise and counterclockwise directions to improve the performance of the wrapped composite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786